COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN THE INTEREST OF A. R. O., A                  §               No. 08-18-00025-CV
 CHILD,
                                                 §                 Appeal from the
                       Appellant.
                                                 §                65th District Court

                                                 §             of El Paso County, Texas

                                                 §              (TC# 2016DCM2321)

                                              §
                                            ORDER

       In order to protect the identity of the minor child who is the subject of this appeal, the

Court has determined on its own motion that it is necessary to identify the child by initials, A. R.

O., and the parent by initials as well, in all papers submitted to the Court, including letters,

motions, and briefs. See Tex.R.App.P. 9..8. The Court will also refer to the child and parent by

their initials in correspondence, orders, and in its opinion and judgment.

       IT IS SO ORDERED this 22nd day of February, 2018.


                                                     PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.